Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action
Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority based on People’s Republic of China Design Application No. CN202130098179.X, filed on 02/19/2021. The Chinese application was electronically retrieved by the Office and is in the file wrapper, as required by 35 USC § 119(b).

Election
In the paper received 11/08/2022, Applicant elects without traverse the design shown in Group I (Embodiment 1: Figs. 1.1-1.8). Accordingly, the design shown in Groups II and III (Embodiments 2 and 3: Figs. 2.1-2.8 and 3.1-3.8) stand withdrawn, and the corresponding reproductions and figure descriptions are canceled from further prosecution. 37 CFR 1.142(b).
Reproductions
The following formal matter is noted:
Examiner acknowledges Applicant’s deletion of original Figs. 2.1-2.8 and 3.1-3.8 of the non-elected Groups.

Specification
The following formal matter is noted:
Examiner acknowledges Applicant’s deletion of the original Figs. 2.1-2.8 and 3.1-3.8 descriptions of the non-elected Groups.

Claim Rejection - 35 USC § 103
The claim is rejected under 35 USC § 103 as being unpatentable over Xiaobin (Foreign Patent Document Citation No. CN201530090651) in view of Wang (US Patent Document Citation No. D945,965). 
If the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which said subject matter pertains, the invention is not patentable.

    PNG
    media_image1.png
    132
    314
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    29
    274
    media_image2.png
    Greyscale

Claimed design

    PNG
    media_image3.png
    93
    267
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    25
    302
    media_image4.png
    Greyscale

Xiaobin

    PNG
    media_image5.png
    159
    443
    media_image5.png
    Greyscale

Wang

Xiaobin has basically the same design characteristics as the claimed design, in that both designs disclose a substantially flat, rectangular charger. The front surface is flat, smooth and slightly inset. It is smaller than the outer periphery of the charger. The left, right, top and bottom surfaces of the charger are smooth and rounded; the central peak of the curve is asymmetrical and closer to the front surface. However, Xiaobin has four feet protruding from the back surface and a port flush with the left surface, unlike that of the claimed design.
Wang shows a flat, smooth and stepped back surface, and a recessed port on the left surface, basically the same as those found on the claimed design’s back and left surfaces.
It would have been obvious to one of ordinary skill in the art no later than the effective filing date of the present claimed design, to apply the flat, smooth and stepped back surface and a recessed port on the left surface of Wang to the back and left surfaces of Xiaobin, resulting in a design over which the claimed design would have no patentable distinction. 
The difference in the overall length of the body of the wireless charger between the claimed design and Xiaobin is not considered a patentable distinction. The change, omission or addition of a few minor details would not justify the multiplication of design patents even though the designs may readily be distinguished from each other by one or more features. Substantial differences are required to render one device patentable over another as a design. The novelty of a design must be judged by the test of ornament. In re Freeman 1904 C.D. 619; 109 O.G. 1339 (1904). Additionally, the inclusion of indicia on the front surface of Xiaobin is considered an obvious modification to a manufactured product when available for retail sale and is de minimis in view of the design as a whole. “De minimis changes which would be well within the skill of an ordinary designer in the art do not create a patentably distinct design.” In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982).
This modification of the basic reference in light of the secondary prior art is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, supra, and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). In addition, the primary reference has specific design characteristics that are the same as the claimed design and when modified as set forth above does not destroy the fundamental overall aesthetic appearance of the design. See In re Harvey, 12 F.3d 1061, 29 USPQ2d 1206 (Fed. Cir. 1993).
Further, case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982).
Applicant is reminded that once the references are combined, the test for invalidity due to obviousness is left to the ordinary observer. "For design patents, the role of one skilled in the art in the obviousness context lies only in determining whether to combine earlier references to arrive at a single piece of art for comparison with the potential design or to modify a single prior art reference. Once that piece of prior art has been constructed, obviousness, like anticipation, requires application of the ordinary observer test, not the view of one skilled in the art." International Seaway Trading Corp. v. Walgreens Corp., 589 F3d 1233, 93 USPQ2d 1001 (Fed. Cir. 2009).
Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
Conclusion
The claimed design stands rejected under 35 USC § 103. 
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA CHRISTENSEN whose telephone number is 571-272-9862. The examiner can normally be reached on Monday-Friday, 8:30am-5pm. Examiner interviews are available via telephone, in-person and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit patentcenter.uspto.gov. Visit uspto.gov/patents/apply/patent-center for more information about Patent Center and uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AC/
Examiner, Art Unit 2912

/Kendra Leslie Hamilton/Primary Examiner, Art Unit 2915                                                                                                                                                                                                        12/06/2022